COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Kendall Bell v. The State of Texas

Appellate case number:    01-15-00510-CR

Trial court case number: 1394740

Trial court:              263rd District Court of Harris County

Date motion filed:        September 19, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing filed by appellant, Kendall Bell, is denied.



Judge’s signature: _____/s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Justices Kelly, Countiss, and Rivas-Molloy.


Date: ___September 29, 2022____